     Case 2:19-cv-00687-RFB-VCF Document 21 Filed 05/06/20 Page 1 of 3




 1   CLARK COUNTY SCHOOL DISTRICT
 2   OFFICE OF THE GENERAL COUNSEL
     CRYSTAL J. HERRERA, ESQ.
 3   Nevada Bar No. 12396
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
 6   Herrec4@nv.ccsd.net
     Attorney for Defendants
 7

 8                              UNITED STATES DISTRICT COURT

 9                                FOR THE DISTRICT OF NEVADA

10
     A.M., a minor by and through her natural          Case No.: 2:19-cv-00687-RFB-VCF
11   parent and guardian, ZARINAH
     MUHAMMAD; ZARINAH MUHAMMAD
12
                                                       STIPULATION AND PROPOSED
13                Plaintiffs,                          ORDER TO EXTEND DEADLINE
                                                       UNDER ECF NO. 13
14        v.
                                                       (SECOND REQUEST)
15   CLARK COUNTY SCHOOL DISTRICT;
     JESUS JARA; A.J. ADAMS; FELICIA
16
     GONZALES; DIANE LEWIS;
17   CHRISTOPHER SPARROW; JOHN DOE
     DEFENDANTS I THROUGH X; and, ROE
18   ENTITIES I THROUGH X
19                    Defendants.
20

21
            Plaintiffs A.M., a minor by and through her natural parent and guardian, ZARINAH
22
     MUHAMMAD and ZARINAH MUHAMMAD (“Plaintiffs”) and Defendants CLARK
23
     COUNTYSCHOOL DISTRICT; JESUS JARA; A.J. ADAMS; FELICIA GONZALES; DIANE
24
     LEWIS; and CHRISTOPHER SPARROW (“Defendants”), by and through their attorneys of
25
     record, hereby stipulate and agree pursuant to Local Rule 7-1 as follows:
26
            1.      Whereas, on March 9, 2020, the Court held a hearing on Defendants’ Motion to
27
     Dismiss (ECF No. 4). The Court granted Plaintiffs leave to amend their complaint and ordered
28
     Case 2:19-cv-00687-RFB-VCF Document 21 Filed 05/06/20 Page 2 of 3




 1   Plaintiffs to file the amended complaint by March 30, 2020. ECF No. 13. The Court also ordered

 2   the parties to file a joint discovery plan/scheduling order by April 6, 2020, but did not prohibit the

 3   parties from renewing a request to stay of discovery. ECF No. 13.

 4           2.     Whereas, the parties were unable to meet the deadlines set by the Court on March

 5   9, 2020 (ECF No. 13) due to the unexpected pandemic and the effects of the same.

 6           3.     Whereas, the parties agreed and the Court approved a 30-day extension to the

 7   deadlines set by the Court on March 9, 2020. ECF Nos. 14 and 15. Plaintiffs’ amended complaint

 8   would be due April 29, 2020, while the parties’ joint discovery plan/scheduling order would be

 9   due May 6, 2020.

10           4.     Plaintiffs filed an amended complaint on April 30, 2020. ECF No. 18. Defendants

11   are still evaluating the allegations in the amended complaint, but anticipate filing a motion to

12   dismiss. Accordingly, a request to stay discovery pending a decision on the motion may be

13   renewed.

14           5.     Whereas, the parties seek an additional two weeks to file a joint discovery

15   plan/scheduling order or request to stay discovery in the case. The deadline would be May 20,

16   2020.

17   …

18   …

19   …

20   …

21   …

22   …

23   …

24   …

25   …

26   …

27

28


                                                  Page 2 of 3
     Case 2:19-cv-00687-RFB-VCF Document 21 Filed 05/06/20 Page 3 of 3




 1          6.      Whereas, this is the second request for an extension regarding the filing of a

 2   stipulated discovery plan/scheduling order, which is made in good faith, not for the purposes of

 3   delay, and neither party is prejudiced by the extension.

 4
     DATED: May 6, 2020                                   DATED: May 6, 2020
 5

 6   CLARK COUNTY SCHOOL DISTRICT                         JUSTICE FORCE LAW GOUP LLC
     OFFICE OF THE GENERAL COUNSEL
 7
     By: /s/ Crystal J. Herrera                           By: /s/ Zarinah J. Muhammad
 8   Crystal J. Herrera (#12396)                          Zarinah J. Muhammad (#12830)
     5100 West Sahara Avenue                              6278 Ruby Kinglet
 9   Las Vegas, NV, 89146                                 Las Vegas, NV, 89148
10   Attorney for the Defendants                          Attorney for the Plaintiffs

11

12
                                                  ORDER
13

14                                                 IT IS SO ORDERED.

15
                                                  ________________________________
16                                                RICHARD    F. BOULWARE, II
                                                  __________________________________________
                                                  UNITED   STATES
                                                  UNITED STATES     DISTRICT
                                                                  DISTRICT     JUDGE
                                                                           JUDGE
17
                                                   DATED this
                                                   DATED:     6th day of May, 2020.
                                                          __________________________________
18

19

20

21

22

23

24

25

26

27

28


                                                 Page 3 of 3
